Citation Nr: 0916852	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  05-02 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the November 21, 1946 rating decision that denied service 
connection for psychoneurosis and anxiety.

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for psychoneurosis and 
anxiety.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia and anxiety.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to March 
1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in March and November 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  In the March 2004 
rating decision, the RO determined that new and material 
evidence had not been submitted to warrant the reopening of a 
previously denied claims for psychoneurosis in November 1946, 
and for schizophrenia in July 1948.  In the November 2004 
rating decision, CUE was not found to have been made in the 
November 1946 rating decision that denied service connection 
for a psychiatric disorder.  

A motion to advance this case on docket was granted by the 
Board in April 2009.  See 38 U.S.C.A. § 7101 (West 2002 & 
Supp. 2008); 38 C.F.R. § 20.900(c) (2008).

The RO has adjudicated the Veteran's claim for service 
connection for schizophrenia as one involving new and 
material evidence to reopen the previously denied claim.  
However, service connection for schizophrenia has not been 
denied.  The November 1946 rating decision denied service 
connection for psychoneurosis and anxiety.  Schizophrenia was 
subsequently diagnosed in 1948, and the RO points to a July 
1948 rating decision as having denied service connection for 
the condition.  But, the July 1948 rating decision merely 
denied entitlement to nonservice-connected pension based on a 
diagnosis of schizophrenia.  Service connection for 
schizophrenia was not denied, nor was the Veteran notified of 
any such denial.  The claim for service connection for 
schizophrenia is, therefore, a new claim.  See Ephraim v. 
Brown, 82 F.3d 399 (1996).

Notwithstanding, the medical evidence reflects that the 
Veteran's acquired psychiatric disorder was variously 
diagnosed between 1946 and 1948, which is a critical time 
period in the analysis of this claim.  The Board has 
determined analysis of whether new and material evidence to 
reopen the previous denial for service connection for 
psychoneurosis and anxiety is required, and finding that 
reopening is appropriate, has rephrased the issue of service 
connection to include schizophrenia as well as anxiety.  See 
also Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). 

In a December 2001 rating decision, the RO denied entitlement 
to service connection for PTSD.  The Veteran filed a timely 
notice of disagreement in January 2002.  The RO has not yet 
issued a statement of the case concerning this issue.  This 
issue is thus remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC., for the issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).


FINDINGS OF FACT

1. In a November 21, 1946 rating decision, the RO denied 
entitlement to service connection for psychoneurosis, 
anxiety, mild.  

2. There was no CUE in the November 21, 1946 rating decision 
as there is no indication that the facts were incorrect or 
the law and regulation were incorrectly applied.

3. In an October 1947 rating decision, the RO confirmed and 
continued previous denial for service connection for 
psychoneurosis and anxiety.  The Veteran did not appeal this 
decision and it is now final.

4. Evidence received since the October 1947 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for psychoneurosis and 
anxiety, i.e., a service medical record, evidence of onset of 
manifestations of an acquired psychiatric disorder during 
active service, and continuity and chronicity since that time 
to the present.  It therefore raises a reasonable possibility 
of substantiating this claim.

5.  The medical evidence demonstrates that manifestations of 
the Veteran's currently diagnosed acquired psychiatric 
disorder, to include schizophrenia and anxiety, had their 
onset during active service.  


CONCLUSIONS OF LAW

1.  The November 1946 rating decision's failure to grant 
service connection for psychoneurosis, anxiety, mild, was not 
CUE. 38 C.F.R. § 3.105(a) (2008).

2.  Evidence received since the October 1947 rating decision 
is new and material and the criteria to reopen the previously 
denied claim for entitlement to service connection for 
psychoneurosis and anxiety are met. 38 U.S.C.A. § 5108 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.156 (2008).

3.  The criteria for service connection for an acquired 
psychiatric disorder, to include schizophrenia and anxiety, 
are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. CUE

Previous determinations which are final and binding, 
including degree of disability and other matters, will be 
accepted as correct in the absence of CUE. Where evidence 
establishes such error, the prior rating decision will be 
reversed or amended. For the purpose of authorizing benefits, 
the rating or other adjudicatory decision which constitutes a 
reversal of a prior decision on the grounds of CUE has the 
same effect as if the corrected decision had been made on the 
date of the reversed decision. 38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a).

In order for CUE to exist:

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied;" (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made;" and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question. Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

To establish a CUE claim the alleged error must have been 
outcome determinative and the error must have been based upon 
the evidence of record at the time of the original decision. 
See Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002), 
cert. denied, 123 S.Ct. 2574 (2003) (citations omitted).

CUE is the kind of legal or factual error that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error. Fugo 
v. Brown, 6 Vet. App. 40 at 43 (1993), overruled in part by 
Simmons v. Principi, 17 Vet. App. 104 (2003). To reasonably 
raise CUE, there must be some degree of specificity as to 
what the alleged error is, and unless it is the kind of error 
that, if true, would be CUE on its face, persuasive reasons 
must be given as to why the result would have been manifestly 
different but for the error. Id. at 44. Simply to claim CUE 
on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE. Id.

Here, the Veteran and his representative argue that: 1) the 
Veteran was diagnosed with a psychosis at the time of the 
November 1946 decision, which should have been service-
connected presumptively under 38 C.F.R. § 2.1089 (1946) or; 
in the alternative, 2) that the Veteran's acquired 
psychiatric disability was misdiagnosed at the time of the 
November 1946 rating decision.  

In determining whether the December 1946 rating decision 
contained CUE, the law and the evidence that was before the 
rating board at the time of the prior adjudication must be 
reviewed. See Damrel, supra.

Under the applicable regulations at the time of the November 
1946 rating decision service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service, provided that such 
incurrence or aggravation is not the result of the misconduct 
of the Veteran.  See 38 C.F.R. § 2.1077 (1946).  Presumptive 
service connection was afforded under 38 C.F.R. § 2.1080, in 
pertinent part, for certain chronic diseases that were 
manifest to a degree of 10 percent or more within one year 
from the date of separation from active war time service.  
The regulations identify psychoses as among those chronic 
disabilities for which this presumption is afforded.  See 
38 C.F.R. § 1080, 1086 (1946); see also 38 C.F.R. § 35.011 
(1946).  Presumptive service connection was also afforded for 
neuropsychiatric disease including neurasthenia, 
psychasthenia, hysteria, anxiety neurosis, occupational 
neurosis, and compulsion neurosis and tics; but only where 
the Veteran had active military or naval service between 
April 6, 1917 and November 11, 1918, inclusive, or prior to 
April 2, 1920, with the U.S. military forces in Russia.  See 
38 C.F.R. § 38 2.1090, 2.1094 (1946).  These conditions do 
not apply here, as the Veteran served on active service many 
years after 1920.

The Veteran filed a claim in July 1946 for a condition he 
described as involving extreme fatigue, tiredness, for which 
he was treated while stationed in Guam.  He stated he was 
told that he had clinical findings of 3000 white corpuscles.  
In October 1946, the Veteran's representative filed a claim 
for leukemia.  VA hospital records showed treatment from 
June-July 1946 for complaints of weakness and reported low 
white blood cell count.  The physician observed that the 
clinical tests showed findings of white blood cell count from 
4000 to 74000.  The Veteran was told that his white blood 
cell count was normal.  The physician observed that once he 
was told this, his weakness improved.  The physician stated 
that it was felt from a review of the clinical findings that 
the Veteran probably suffered heat exhaustion while overseas, 
his weakness was the result of being told he had an 
abnormally low white blood cell count, and a mild anxiety 
state resulted therefrom.  The Veteran was diagnosed with 
psycho-neurosis, anxiety state, mild.

The November 1946 rating decision denied service connection 
for a psychoneurosis, anxiety, mild. In its findings, the RO 
noted that the evidence did not show that the disability had 
been incurred in or was treated during service.  

The Veteran and his representative argue that he Veteran 
manifested a psychosis at the time of the November 1946 
rating decision, which was within the year following his 
discharge from active service in March 1946.  They argue that 
the Veteran's psychiatric disorder was misdiagnosed, and that 
but for the misdiagnosis of a psychoneurosis, the Veteran's 
schizophrenia would have been presumptively service-
connected.  

Notwithstanding this argument, it is clear that the record in 
November 1946 contained no medical evidence of any psychosis, 
to include schizophrenia.  Rather, the medical evidence shows 
that a psychosis was not diagnosed until May-June 1948, when 
the Veteran was hospitalized and diagnosed with 
schizophrenia.  The earliest diagnosis of a psychosis, 
schizophrenia, is thus May 1948, which is still more than two 
years after the Veteran's discharge from active service in 
March 1946.

As a diagnosis of a psychosis was not specifically identified 
by competent medical evidence at the time of the November 
1946 decision (or for more than a year thereafter), the Board 
cannot now conclude that the RO committed undebatable error 
in failing to grant presumptive service connection for a 
psychosis at that time.  

The Veteran's representative appears to also argue that the 
RO misapplied the relevant law in not granting presumptive 
service connection for the diagnosed psychoneurosis, citing 
to 38 C.F.R. § 2.1086, which lists those chronic diseases for 
which presumptive service connection is granted.  Psychoses 
are among those diseases so identified.  However, the rating 
criteria in effect at the time differentiated between 
psychoses and psychoneuroses, as it does now.  See Schedule 
for Rating Disabilities, pp. 125-133 (1945, as amended).  
According to the rating criteria, the Veteran's 
psychoneurosis and anxiety state, diagnosed at the time of 
the November 1946 rating decision, were not conditions for 
which the presumption under 38 C.F.R. § 2.1086 was then 
afforded.

There is no other evidence that the facts were incorrect or 
that the law and regulations were misapplied.  Even if the 
facts had been misinterpreted, for which there is no 
evidence, CUE can not be a mere misinterpretation of fact. 
Oppenheimer v Derwinski, 1 Vet. App. 370, 372 (1991). To rise 
to the level of CUE, there must be more than a mere 
disagreement as to how the facts were weighed or evaluated. 
Crippen v. Brown, 9 Vet. App. 412, 418 (1996).

Absent any legal basis for a finding of CUE in the November 
1946 rating decision, a determination that CUE exists with a 
concomitant revision of that decision, is not warranted.

The VA's duties of notice and assistance do not apply to 
claims of clear and unmistakable error (CUE). Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc).

II.  Notice and Assistance

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
concerning the claims to reopen the previously denied claim 
for service connection for psychoneurosis and anxiety and for 
service connection for an acquired psychiatric disorder, to 
include schizophrenia and anxiety, is not required, and 
deciding the appeal at this time is not prejudicial to the 
veteran.

III. New and Material

After through review of the record, the Board determines that 
the last final prior denial of service connection for 
psychoneurosis and anxiety is an October 1947 rating decision 
that referenced VA hospital treatment records dated from 
December 1946 to June 1947 and confirmed the November 1946 
rating decision.

Subsequent decisions and letter notifications cannot be taken 
as sufficient notice of denial of an acquired psychiatric 
disorder.  A rating decision dated in May 1948 shows that the 
November 1946 rating decision was confirmed.  But there is no 
notification letter.  Rating decisions dated in April 1948 
and July 1949 reference the July 1948 rating decision, which 
concerned entitlement to nonservice-connected pension.  A 
November 1964 letter notification that new and material 
evidence had not been submitted to reopen the previously 
denied claim referenced a hospital report that documented 
treatment for hypoplastic bone marrow associated with 
leukopenia and benign prostatitic hypertrophy.  A December 
1964 letter notification referenced that service connection 
for the claimed condition had been previously denied by the 
Board.  The Board decision, dated in December 1948, denied 
service connection for leukopenia.  

In the October 1947 rating decision, the RO confirmed and 
continued the November 1946 rating decisions denying service 
connection for psychoneurosis and anxiety.  In the original, 
November 1946 rating decision, the RO explained that the 
diagnosed psychoneurosis and anxiety was not shown to have 
been incurred in or treated during active service.  The RO 
appears to have based its decision on a June-July 1946 VA 
hospital report that showed the opinion of the treating 
physician that the Veteran's anxiety was the result of the 
Veteran's being told he had an abnormally low blood cell 
count, which recent clinical findings had refuted.  The 
physician observed that upon finding he had a normal blood 
count, the Veteran's symptoms improved.

Letter notification was provided in November 1947.  The 
Veteran did not appeal the rating decision, and the decision 
became final.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted. 38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decision makers. 
"Material" evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim. 38 C.F.R. § 3.156(a). New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. Id. When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed. Justus v. 
Principi, 3 Vet. App. 510 (1992).

Evidence submitted since the October 1947 rating decision 
includes a service medical treatment record received in 1949, 
a VA hospital record dated in May-June 1948 showing a 
diagnosis of schizophrenia based on hypochondriacal 
complaints dating back to 1945, when the Veteran was on 
active service, a 1953 treatment record showing continued 
hypcondriacal complaints, and VA treatment records dated from 
1948 through the 1990s, and from 2001 to 2004 reflecting 
treatment for acquired psychiatric disorders with complaints 
similar to those exhibited in 1946 to 1948.

The receipt of additional service medical records always 
provides a basis upon which to reopening a previously denied 
claim.  See 38 C.F.R. § 3.156(c).

Moreover, the record now contains medical evidence 
establishing that the Veteran exhibited manifestations of an 
acquired psychiatric disorder during active service, and that 
he has required treatment for similar complaints from that 
time to the present.  

This medical evidence is new in that it was not previously 
for record.  It is also material in that establishes an onset 
of manifestations of an acquired psychiatric disorder during 
active service and of continuity and chronicity of the 
condition from that time to the present.  It thus raises a 
reasonable possibility of substantiating the claim.

Accordingly, reopening the previously denied claim for 
service connection for psychoneurosis and anxiety is 
warranted.

IV.  Service Connection

The Veteran seeks service connection for an acquired 
psychiatric disorder to include schizophrenia and anxiety.

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. In addition, the law provides that, where a 
Veteran served ninety days or more of active military service 
and malignant tumors become manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service. A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service. See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a Veteran seeks benefits and 
the evidence is in relative equipoise, the Veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
psychoses to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

VA treatment records show treatment for an acquired 
psychiatric disorder as early as July 1946.  The symptoms 
manifested were a mild anxiety state resulting, as the 
physician in June-July 1946 concluded, from the Veteran being 
told that he had an abnormally low white cell count.  Upon 
being told his white count was normal, the Veteran's symptoms 
improved.  The report shows the Veteran was diagnosed with 
psychoneurosis and anxiety.  VA hospital records show he was 
diagnosed with psychoneuroses and anxiety related to his 
complaints concerning his blood numerous time throughout 1946 
and 1947.  In December 1946 he was described as having a 
definite psychoneurosis.  The physician noted the Veteran 
went from one doctor to another and that he dwelled 
continually on his low white count.  In May 1948 he was 
hospitalized with complaints of pus in his hands.  The 
physician observed that the records show the Veteran had a 
history of various hypochondriacal complaints dating back to 
1945, when he was in service.  The Veteran reported 
complaints regarding his hands since childhood, but he also 
expressed fear of suffering from a severe blood disorder 
because he was diagnosed with a severe blood disorder during 
active service.  He was treated for leukopenia after his 
discharge.  He was diagnosed in June 1948 with schizophrenia, 
early, paranoid manifested by somatic delusions, and 
hypochondriacal complaints.  Albeit occasional findings of no 
mental disability (i.e., a VA psychiatric consult in 1970), 
VA hospital records and treatment throughout the 1990s-
including an assessment in 1953, a Social and Industrial 
Survey in 1955, a possible threatened psychotic breakdown in 
1960s, and severe schizoid paranoid personality in 1987-
document similar complaints and treatment, and findings of 
mental disability including schizophrenia and anxiety 
neurosis manifested by hypochondriacal delusions and 
complaints.  

Nonservice connected pension was denied in July 1948 based on 
a diagnosis of schizophrenia, paranoid, early that was found 
not to be permanently and totally disabling.  This denial was 
confirmed and continued in November 1964.  In a July 1993 
rating decision, nonservice connected pension was granted 
based on diagnoses of chronic obstructive pulmonary disease, 
evaluated as 60 percent disabling, and on three other 
conditions each evaluated as 10 percent disabling:  schizoid 
personality with numerous somatic complaints, hypertension, 
and carpal tunnel syndrome of the right upper extremity.

VA treatment records dated from 2001 through 2004 reflect a 
diagnosis of schizophrenia, paranoid type with complaints of 
weakness and fatigue, and problems since drinking 
contaminated water.  

The medical evidence thus demonstrates that the Veteran was 
first diagnosed in 1948 with schizophrenia associated with 
hypochondriacal complaints having their onset during service 
in 1945.  Such symptoms and complaints are shown in the 
record to have been manifested from 1946 throughout to the 
1990s, and are shown to be currently manifested.  Moreover, 
these records show that the Veteran has carried diagnoses of 
an acquired psychiatric disorder, including psychoneuroses 
and anxiety, from 1946 to the present, and of an acquired 
psychiatric disorder to include schizophrenia and 
schizophrenic reaction from 1948 to the present-prior to the 
head injury sustained in 1995.  Finally, his current 
diagnosis of and treatment for schizophrenia includes 
complaints concerning aspects of his health, drinking 
contaminated water in service, and of weakness and fatigue-
manifestations that are similar to those present in 1946 to 
1948, and throughout from 1948 to the 1990s. 

The medical evidence establishes that manifestations of a 
psychiatric condition to include schizophrenia and anxiety 
was found, in 1948, to have had its onset during active 
service.  The medical evidence since then demonstrates that 
the manifestations of this psychiatric condition has been 
present near continuously from then to the present.  The 
evidence is thus in equipoise, at the very least.  Service 
connection for an acquired psychiatric condition to include 
schizophrenia and anxiety is warranted.  See 38 C.F.R. 
§ 3.303(b); 3.102. 


ORDER

CUE was not committed in the November 21, 1946 rating 
decision that denied service connection for psychoneurosis 
and anxiety.

New and material evidence has been submitted to reopen the 
previously denied claim for psychoneurosis and anxiety and 
the claim is reopened.

Service connection for an acquired psychiatric condition, to 
include schizophrenia and anxiety, is granted.


REMAND

The Veteran submitted a timely notice of disagreement to the 
denial of service connection for PTSD in January 2002.  
Hence, the claim must be remanded for the preparation of a 
statement of the case. Manlincon, supra; Godfrey, supra.

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
directed.)

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case regarding 
the issue of entitlement to service 
connection for PTSD. The appellant should 
be apprised of his right to submit a 
substantive appeal as to this issue and 
to have his claim reviewed by the Board. 
Only if the Veteran timely perfects his 
appeal as to the issue of entitlement to 
service connection for PTSD, undertake 
any and all development deemed essential 
and re- adjudicate the Veteran's claim.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The Veteran need take no 
action until he is so informed. The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


